DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-17 are pending and under examination.
Claim 2 has been canceled.

Response to Amendment
Applicants amendments to the claims received on 05/24/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 02/24/2021. Therefore, the previously set forth 112(b) rejections have been withdrawn.  However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/24/2021, the previous prior art rejection based on Ohtsuka has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 5-6 refer to “high-frequency waves”.  A review of Applicant(s) instant specification states in para. [0014] “The feeder circuit 1 is a circuit capable of supplying high-frequency waves of a predetermined frequency with a predetermined power. Examples of the predetermined frequency include 13.56 MHz band, 27.3 MHz band, 40.7 MHz band, 2.45 GHz band, 5.8 GHz band, 24.125 GHz band, and the like in the industry science medical (ISM) bands”.  However, this does not provide a clear and explicit statement to define what would or would not be considered a “high-frequency wave” since these are merely examples.  Furthermore, the range of a “high-frequency wave” is defined within the 3 MHz band (see figure below - https://en.wikipedia.org/wiki/Electromagnetic_spectrum) and it is unclear how many of the examples above would be defined as a “high-frequency wave” since they are orders of magnitude greater than the 3 MHz band.  Accordingly, the scope of the term “high-frequency waves” cannot be determined since the specification does not set forth a clear definition from this term and the 


    PNG
    media_image1.png
    683
    465
    media_image1.png
    Greyscale


Claims 3-17 are also rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2009/0321662; Pub. Date: Dec. 31, 2009; already of record – hereinafter “Ohtsuka”) and further in view of Carr (US Patent No. 5,782,897; Date of Patent: Jul. 21, 1998; already of record – hereinafter “Carr ‘897”) where Carr et al. US (5,073,167; Date of Patent: Dec. 17, 1991; already of record – hereinafter “Carr ‘167”) is used as supporting documentation

Regarding claim 1, Ohtsuka teaches a specimen test apparatus (Ohtsuka; fig. 1, #1, [0111-0126]), comprising: 
a resonator configured to house a test container filled with a test solution (Ohtsuka teaches a housing unit 19 that houses a test container 13 filled with a test solution S; fig. 1, #19, #13, S, [0114-0115, 0118]); 
a detector configured to detect a detection target substance contained in the test solution in the test container by an optical method or an electromagnetic method (Ohtsuka teaches a photodetector 30 for detecting antigen A contained in sample S, [0115, 0117, 0119, 0122]); 
a dielectric arranged in the resonator at a position near the test container when the test container is placed in the resonator (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]), 
wherein the dielectric is directly or indirectly fixed to an inner wall of the resonator (Ohtsuka; fig. 1 – dielectric plate 11 abuts against the inner wall of the bottom of the resonator 19).
Ohtsuka does not disclose a feeder circuit provided outside the resonator, configured to supply high-frequency waves of a predetermined frequency with a predetermined power, a radiator arranged in the resonator, electrically connected to the feeder circuit through a hole provided in a wall of the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator which resonate in a resonance direction in the resonator; a control circuit that controls the feeder circuit to emit electromagnetic waves from the radiator, wherein a length in the resonance direction of the resonator is shorter than a half of wavelength of the emitted electromagnetic waves; and wherein the dielectric is configured to produce, from the emitted electromagnetic waves, a standing wave in the resonator.
However, Carr ‘897 teaches the analogous art of a resonator (Carr 897’; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr 897’; fig. 1, #18, col. 4 lines 61-62), wherein the resonator comprises a feeder circuit provided outside the resonator, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen test apparatus and resonator configured to house a test container of Ohtsuka to further include a feeder circuit configured to supply high-frequency waves of a predetermined frequency with a predetermined power, a radiator arranged in the resonator and configured to emit electromagnetic waves into the resonator such that a length in the resonance direction of the resonator is shorter than a half of wavelength of the emitted electromagnetic waves, the radiator electrically connected to the feeder circuit through a hole provided in a wall of the resonator, and a control circuit that controls the feeder circuit to emit electromagnetic waves from the radiator, as taught by Carr 897’, because Carr 897’ teaches the resonator comprising 

Regarding claim 3, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, having a dielectric (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]).
Modified Ohtsuka does not teach wherein a length of the dielectric in the resonance direction is longer than a length of inside of the test container in the resonance direction.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5), wherein the resonator consists of a slab 22 made from a dielectric material (Carr; fig. 1, #22, col. 5 lines 4-7) wherein a length of the dielectric slab 22 in the resonance 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of modified Ohtsuka with the dielectric having a length in the resonance direction that is longer than a length of inside of the test container in the resonance direction, as taught by Carr, because Carr teaches the dielectric having a length in the resonance direction longer than a length of inside of the test container alters the field distribution within the resonator so as to concentrate the microwave field pattern toward the sample holder (Carr; col. 5 lines 24-29).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohtsuka and Carr both teach a resonator and dielectric arranged inside the resonator (Carr; col. 5, lines 4-7).

Regarding claim 4, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, having the dielectric.
Modified Ohtsuka does not teach wherein the dielectric includes a plurality of dielectrics arranged at positions near the test container.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5), wherein the resonator consists of a slab 22 made from a dielectric material (Carr; fig. 1, #22, col. 5 lines 4-7), wherein the dielectric includes a plurality of dielectrics arranged at positions near the test container (Carr teaches the dielectric slab 22 which includes an aperture for inserting the test container (Carr; fig. 1, #16, col. 4 lines 29-35), and the slot 16 consists of four walls surrounding the test container.  Therefore, each of the four wall comprising a plurality of dielectrics arranged at positions near the test container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of modified Ohtsuka with the dielectric having a plurality of dielectrics arranged at positions near the test container, as taught by Carr, because Carr teaches the 

Regarding claim 5, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the resonator includes an open/close part configured to open and close to allow the test container to pass therethrough, and a groove is formed in the open/close part (Ohtsuka; fig. 1, [0118]).  

Regarding claim 6, modified Ohtsuka teaches the specimen test apparatus of claim 5 above, wherein the dielectric is provided in at least a part of the groove (Ohtsuka teaches dielectric 11 is in the groove formed within housing 19 which sample container 13 is inserted; fig. 1).  

Regarding claim 7, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the detector includes an optical detector configured to optically detect the detection target substance (Ohtsuka; [0091-0092]), and the resonator includes a window through which light to be detected by the optical detector transmits or a hole through which the light passes (Ohtsuka; fig. 1, arrow indicated by Lf).  

Regarding claim 8, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the test container is formed in a flat shape (Ohtsuka teaches the sample container 13 is substantially rectangular having flat sides; fig. 1, #13), the dielectric is provided substantially parallel to an area provided in the test container (Ohtsuka; fig. 1, #11 is parallel with bottom area F”; [0091]).  

Regarding claim 10, modified Ohtsuka teaches the specimen test apparatus of claim 8 above, wherein the test container is housed in the resonator such that the flat surface is substantially parallel to the resonance direction (The modification of the resonator of Ohtsuka to further include the radiator, as taught by Carr 897’, has previously been discussed in claim 1 above.  The modification resulting in the flat surface of the test container being substantially parallel to the resonance direction).  

Regarding claim 11, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, further comprising a magnetic field applier including an electromagnet (Ohtsuka; fig. 1, #35, [0091, 0109]), and configured to apply a magnetic field into the test container (Ohtsuka; [0109]). 
Modified Ohtsuka does not teach wherein the resonator is formed of a nonmagnetic metal.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) wherein the resonator is formed of a nonmagnetic metal (Carr teaches the resonator 10 is formed from a slab 22 which is made aluminum oxide ceramic; col. 5 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the resonator of Ohtsuka with the aluminum oxide ceramic, as taught by Carr, because Carr teaches the non-magnetic metal creates a capacitively-loaded waveguide segment within the resonator so as to concentrate the electromagnetic wave pattern towards the sample holder by virtue of the dielectric properties of the structure (Carr; col. 5 lines 24-29).  One 

Regarding claim 12, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, further comprising: a temperature measurement unit configured to measure temperature of the test solution (The modification of the specimen test apparatus of Ohtsuka to further include the feeder circuit of Carr 897’ with Carr 167’ as supporting documentation has previously been discussed above.  The feeder circuit of Carr 167’ further includes a temperature measurement unit configured to measure temperature of the test solution; Carr 167’; fig. 1, #20, col. 3 lines 20-23, col. 6 lines 29-32).

Regarding claim 13, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the radiator is further configured to emit the electromagnetic waves after the test container is housed in the resonator, and stop the electromagnetic waves after a lapse of a predetermined time, (The modification of the specimen test apparatus of Ohtsuka to further include the radiator configured to emit electromagnetic waves has previously been discussed in claim 1 above.  Carr further teaches the radiator emits the EM waves after the test container is housed in the resonator, and stops the EM waves after a brief period of time; Carr, col. 7 lines 14-27 – The modification resulting in the EM waves being emitted prior to detection in order to heat the sample to a desired temperature), and after that, the detector detects the detection target substance (Ohtsuka; [0123]).  

Regarding claim 14, modified Ohtsuka teaches the specimen test apparatus of claim 12 above, wherein the radiator is further configured to emit the electromagnetic waves to heat the 

Regarding claim 15, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the radiator (The modification of the resonator of Ohtsuka to further include the radiator that emits electromagnetic waves, as taught by Carr 897’, has previously been discussed in claim 1 above) is further configured to repeat emission and stop of the electromagnetic waves at predetermined time intervals after the test container is housed in the resonator, and stop the electromagnetic waves after a lapse of a predetermined time (Carr further teaches the radiator emits the EM waves and stops the EM waves after a brief period of time in order to control overheating and underheating of the sample; Carr, col. 7 lines 14-27, therefore, the EM waves being emitted at predetermined time intervals since the temperature of the sample is controlled by emission of the EM waves – The modification resulting in the EM waves being emitted prior to detection in order to heat the sample to a desired temperature), and after that, the detector detects the detection target substance (Ohtsuka; [0123]).  

Regarding claim 16, modified Ohtsuka teaches the specimen test apparatus of claim 8 above, wherein the area contains the substance that specifically binds to the detection target substance (Ohtsuka; fig. 1, “BF”, [0091]).  

Regarding claim 17, modified Ohtsuka teaches the specimen test apparatus of claim 8 above, wherein the area contains the detection target substance (Ohtsuka; fig. 1, “A”, [0091]).

Regarding claim 9, Ohtsuka teaches a specimen test apparatus (Ohtsuka; fig. 1, #1, [0111-0126]), comprising: 
a resonator configured to house a flat-shaped test container filled with a test solution (Ohtsuka teaches a housing unit 19 that houses a flat-shaped test container 13 filled with a test solution S; fig. 1, #19, #13, S, [0114-0115, 0118]); 
a detector configured to detect a detection target substance contained in the test solution in the test container by an optical method or an electromagnetic method (Ohtsuka teaches a photodetector 30 for detecting antigen A contained in sample S, [0115, 0117, 0119, 0122]); 
a dielectric arranged in the resonator (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]), wherein the dielectric (1) is formed in a flat shape (Ohtsuka; fig. 1, #11 – the dielectric is flat), (2) is directly or indirectly fixed to an inner wall of the resonator (Ohtsuka; fig. 1, #11, the dielectric is directly fixed to an inside wall of the resonator), and (4) is provided in contact with the test container when the test container is placed in the resonator such that a flat surface of the dielectric is parallel to a sensor area provided in the test container (Ohtsuka; fig. 1, #11 is parallel with bottom area of test container 13 where sensor area 14 is provided; 0091])4Application No. 15/941,584Reply to Office Action of February 24, 2021.  
Ohtsuka does not disclose a feeder circuit provided outside the resonator, configured to supply high-frequency waves of a predetermined frequency with a predetermined power; a radiator arranged in the resonator, electrically connected to the feeder circuit through a hole provided in a wall of the resonator, wherein the radiator is configured to emit electromagnetic 
However, Carr ‘897 teaches the analogous art of a resonator (Carr 897’; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr 897’; fig. 1, #18, col. 4 lines 61-62), wherein the resonator comprises a feeder circuit provided outside the resonator, configured to supply high-frequency waves of a predetermined frequency with a predetermined power (Carr 897’ teaches the resonator receives power from a controllable microwave source which is described in US Patent No. 5,073,167 and incorporated into the disclosure of Carr 897’; col. 3 lines 64-67, col. 5 lines 1-5.  The controllable microwave source described in US Patent No. 5,073,176 teaches a microwave transmitter that supplies high-frequency waves of a predetermined frequency with a predetermined power via a feeder circuit outside the resonator - Carr 167’; fig. 1, col. 3 lines 47-51, col. 6 lines 17-32), a radiator arranged in the resonator (Carr 897’; fig. 1, #13b, col. 3 lines 64-67, col. 4 lines 1-5), electrically connected to the feeder circuit through a hole provided in a wall of the resonator (Carr 897’ teaches the radiator 13b is connected through a hole provided in a wall of the resonator; figs 1 & 2, #13b, col. 3 lines 66-67 col. 4 line 1.  Furthermore, Carr 167; teaches the radiator is electrically connected to the feeder circuit; fig. 1, “RG-9 Cable”, col. 6 lines 26-29); wherein the radiator is configured to emit electromagnetic waves into the resonator (Carr 897’; col. 4 lines 6-17); a control circuit that controls the feeder circuit to emit electromagnetic waves from the radiator (Carr 167’; fig. 1, #18, col. 6 lines 29-32); wherein a length in the resonance direction of the resonator is shorter than a half of wavelength of the emitted electromagnetic waves (Carr 897’ teaches the radiator is located ¼ wavelength from end 12e of the resonator; col. 4 lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen test apparatus and resonator configured to house a test container of Ohtsuka to further include a feeder circuit configured to supply high-frequency waves of a predetermined frequency with a predetermined power, a radiator arranged in the resonator and configured to emit electromagnetic waves into the resonator such that a length in the resonance direction of the resonator is shorter than a half of wavelength of the emitted electromagnetic waves, the radiator electrically connected to the feeder circuit through a hole provided in a wall of the resonator, and a control circuit that controls the feeder circuit to emit electromagnetic waves from the radiator, as taught by Carr 897’, because Carr 897’ teaches the resonator comprising the feeder circuit, the radiator arranged inside the resonator, and the control circuit provides the additional benefit of heating a sample in the resonator (Carr 897’ col. 4 lines 61-67, col. 651-52) in a controlled manner so as to maintain a desired temperature of the sample (Carr 167’ col. 3 lines 47-51).  Furthermore, the modification of the specimen test apparatus comprising the dielectric arranged in the resonator at a position near the test container when the test container is placed in the resonator of Ohtsuka, with the radiator, feeder circuit, and control circuit, as taught by Carr 897’, would result in the dielectric being configured to produce, from the emitted electromagnetic waves, a standing wave in the resonator since modified Ohtsuka teaches each and every element of the claimed invention.  Accordingly, the prior art and the claimed invention would result in identical devices (See MPEP 2112 (III)).  Still further, by definition, a resonator is a device or system that exhibits resonance or resonant behavior which naturally oscillates with greater amplitude at some frequencies than other frequencies.  Therefore, the resonator of modified Ohtsuka, by its very nature, would produce a standing wave in the resonator.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ohtsuka and Carr 897’ both teach a resonator (Carr 897’; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr 897’; fig. 1, #18, col. 4 lines 61-62)  

Response to Arguments
Applicants arguments filed on 05/24/2021 have been considered but were not found persuasive.

Applicant(s) argue on page 8 of their remarks towards the 103 obviousness rejection of claim 2 (now incorporated into claim 1) over Ohtsuka in view of Carr 897’, that the modification of the resonator of Ohtsuka with the resonator comprising a radiator arranged in the radiator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator, as taught by Carr 897’ does not teach the limitation “a length in the resonance direction in the resonator is shorter than a half of wavelength of the electromagnetic waves emitted” because such an assertion does not show how long the radiator is in the resonance direction compared to the wavelength of the emitted electromagnetic waves.  The Examiner respectfully disagrees.  The modification of the resonator of Ohtsuka with the resonator comprising a radiator, as taught by Carr 897’, would result in the radiator being configured in the resonator such that “a length in the resonance direction in the resonator is shorter than a half of wavelength of the electromagnetic waves emitted” because Carr 897’ explicitly teaches “the radiator 13b is mounted to a broad wall, e.g. wall 12a, of the resonator 12, ¼ wavelength from its end 12e”; col. 3 line 67, col. 4 lines 1-2.  Therefore, the modification resulting in the specimen test apparatus comprising a radiator mounted in the resonator wherein a length in the resonance direction of the resonator is shorter than a half of wavelength of the emitted electromagnetic waves.  In other words, the radiator is a source of electromagnetic waves which are emitted radially outward in all directions, and the radiator mounted to the broad wall 12a of the resonator 12 at ¼ wavelength from its end 12e would result in electromagnetic waves being emitted from the radiator in a resonance direction towards wall 12a, where the distance between the radiator and wall 12a is shorter than a half of wavelength of 

Applicant(s) argue on page 8 of their remarks towards the 103 obviousness rejection of claims 1 and 9 over Ohtsuka in view of Carr 897’, that the modification does not teach the amended claim language “the dielectric is configured to produce, from the emitted electromagnetic waves, a standing wave in the resonator”.  The Examiner respectfully disagrees.  First, the Examiner notes that Applicant(s) arguments are towards the amended language and do not apply to the current grounds of rejection.  Furthermore, the modification of the specimen test apparatus comprising the dielectric arranged in the resonator at a position near the test container when the test container is placed in the resonator of Ohtsuka, to further comprise the radiator, feeder circuit, and control circuit, as taught by Carr 897’, would result in the dielectric being configured to produce, from the emitted electromagnetic waves, a standing wave in the resonator since modified Ohtsuka teaches each and every element of the claimed invention.  Accordingly, the prior art and the claimed invention would result in identical devices (See MPEP 2112 (III)).  Still further, by definition, a resonator is a device or system that exhibits resonance or resonant behavior which naturally oscillates with greater amplitude at some frequencies than other frequencies.  Therefore, the resonator of modified Ohtsuka, by its very nature, would produce a standing wave in the resonator.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798